219 F.2d 950
J. S. LAMB, as Collector of Internal Revenue for the District of North Dakota, Appellant,v.Adam BELLON and Frances Bellon.
No. 15252.
United States Court of Appeals, Eighth Circuit.
January 19, 1955.

Appeal from the United States District Court, District of North Dakota.
Robert Vogel, U. S. Atty., Garrison, N. D., and Ralph B. Maxwell, Asst. U. S. Atty., Fargo, N. D., for appellant.
A. O. Ginnow, Jamestown, N. D., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on stipulation of parties.